Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on August 18, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant failed to point to any deficiencies in the restriction/election, stating that Applicant does not concede to the position taken by the Examiner.  The Examiner does not consider this to be an argument.  Therefore, the election is being treated as without traverse.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse as discussed above in the reply filed on August 18, 2022.  Claim 1 refers to “a plurality of projections” the Specification describes as elements 320, which can be found in Figs. 8-17.  Applicant elected Species A encompassing Figs. 4-7, which do not include projections 320.  Claim 1 and its dependents are directed to Species B and are withdrawn.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse as discussed above in the reply filed on August 18, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 states “The seal of claim 13 disposed within a cavity of a biopsy cap, the biopsy cap having a base with a securing member for securing the biopsy cap to a port on the endoscope, the biopsy cap further having a locking member and an outer shell defining the cavity.”  This language is unclear because it implies an action.  The claim appears to be directed to an apparatus, but the use of “disposed within” suggests placing the seal in a biopsy cap.  Is this intended to be functional language or is this a combination claim?  Is the intent that the seal of claim 13 is configured to be disposed within a cavity of a biopsy cap?  Or, is this a system comprising the seal of claim 13 and a biopsy cap wherein the seal is disposed within the biopsy cap and the cap includes the various features?  This ambiguity is not simply breadth as the different ways to construe the claims materially change the scope of the claim.  Because of this, the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hasson et al. (US 5,743,884).
Regarding Claim 13, Hasson discloses:
A seal for use in combination with an endoscope, comprising: 
a main body (200) including a circumferential outer wall surrounding a central lumen (see Fig. 12 showing the outer wall surrounding the hollow, central portion of the body), the main body having a top surface and a bottom surface (the main body 200 has two opposing surfaces as seen in Fig. 12); 
at least one support wall (214) extending radially from the outer wall towards a center of the lumen (shown in Fig. 12 with 214 acting as a shoulder extending into the lumen of 200); and 
at least one helical flap (204) extending from the support wall helically downward along an inner surface of the outer wall (helical flap 204 is shown in Fig. 14 with it extending along an inner surface of the outer wall as seen in Fig. 12), wherein the at least one helical flap defines an opening at the center of the lumen (opening 206 can be seen in Figs. 13 and 14).

Regarding Claim 14, Hasson discloses wherein the at least one helical flap extends downward in a first direction helically along the inner surface of the outer wall and in a second direction radially towards the center of the lumen (see Fig. 14 showing the flap 204 extending down (first direction) and inward (second direction)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Byers et al. (US 2010/0087705) in view of Hasson et al. (US 5,743,884).
Regarding Claim 20, Byers discloses:
A seal (144) disposed within a cavity of a biopsy cap (130; see Fig. 3 showing the cavity of 130 with seal 144 therein), the biopsy cap having a base with a securing member (140) for securing the biopsy cap to a port on the endoscope (Paragraph 0055), the biopsy cap further having a locking member (142) and an outer shell defining the cavity (136).
Byers does not explicitly disclose the seal of claim 13.  Hasson teaches using the seal of claim 13 (see rejection of claim 13 above) for sealing around an inserted medical device.  Therefore, it would have been obvious to modify Byers’ device to include Hasson’s seal.  Such a modification substitutes one known medical seal for another to yield predictable results.  Both perform the function of sealing a medical device as it is inserted through a port to keep fluid and/or debris from exiting.

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason the claims would be allowable over the prior art is that the prior art fails to disclose or render obvious the claimed seal with first and second support walls and first and second support flaps as claimed.  Hasson arguably includes multiple flaps (see Figs. 13-14 showing elements 212), but there are more than two of these.  Also, Hasson includes a single support wall and not two support walls.  There being no reason to modify Hasson to include these features, the claims would be allowable if rewritten in independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795